STONE, J.—
The charge of the court, to which objection is here urged, throwing it into the form of a charge given, may be thus stated, without doing violence to any of its terms:
“If you find the goods had been stolen, then, on the question of knowledge, I charge you that, if you find the *437defendant received and concealed the goods, and received them under such circumstances that any reasonable man of ordinary observation would have known that they W’ere stolen; and if you find that the defendant knew of those circumstances, then you are authorized to find that the defendant knew they had been stolen.”
It will be observed, that this charge presents no question on what facts are necessary to constitute a larceny; nor does it undertake to define the constituent elements of a felonious receiving under the statute.—Code, § 3178. Its whole force is expended on the question of knowledge.
In further criticism of this charge, we may remark, it does not command or direct the jury to find knowledge, if they found the supposed facts. That would have been an invasion of their province. It simply instructed that body, that if the specified facts existed, they were authorized—permitted—had authority—to find the fact of knowledge.
Knowledge of the theft, as an element of the offense denounced by section 3178, could rarely be the subject of direct proof. Like most other facts, it may be inferred from other sufficient facts and.circumstances. In criminal trials, the jury are charged with the ascertainment of the facts, and, in doing so, are permitted to draw all reasonable and satisfactory inferences.—See Rosenbaum v. The State, at the present term. The charge asserted a correct legal proposition.—Morgan v. The State, at the present term; Ogletree v. The State, 28 Ala. 693; Rose. Cr. Ev. 875; McGehee v. Gindrat, 20 Ala. 95 ; Centre v. P. & M. Bank, 22 Ala. 743; Burns v. Taylor, 23 Ala. 255; Brewer v. Brewer, 19 Ala. Rep. 482 ; Bradford v. Harper, 25 Ala. R. 337; Garrett v. Lyle, 27 Ala. R. 586; Regina v. Smith, 33 Law & Eq. Rep. 531.
[2.] The record informs us, that after the jury had been charged, and had retired, the court, having finished the business of the day, withdrew from the bench; and that the counsel for the prosecution and defense, having agreed that the clerk might receive the verdict, left the courtroom; that subsequently, the jury having sent for the *438judge, he, in answer to a written request by them, gave them the charge which we have been considering. This, we are informed by the record, was done in the courtroom, and in the presence of the prisoner ; but “ in the absence, and without the knowledge or consent of the counsel for the accused.” This matter is here assigned for error.
It will be observed, that the only ground of exception to this action of the courtjs, that it was done in the absence of the counsel, and without his knowledge and consent. Construing this language literally, it does not affirm that the counsel was not called, or sent for. In laying down a rule for the government of cases, such as this, we can only assert principles which will apply alike to all cases similarly cii’cumstanced. Counsel might be beyond, the reach ot the court, oi’, it is conceivable, may abandon the defense. We find nothing in this record which affirms such to have been this case; yet the record does not show that the prisoner’s counsel could have been brought to the court, when the jury desired further instructions. To deny to the court, in general terms, the right to give to the jury further or explanatory charges in the absence of the counsel, might leave the court, the jury, and the administration of the criminal law, at the mercy of persons over whose movements the court could exert no control; or, within the arbitrament of accidents, against which no human vigilance could provide. To lay down such a rule, might lead to the most embarrassing results; and in cases, not without the pale of. supposition, might result in a total denial of justice.
While we concede the unqualified right of the accused “tobe heard by himself and counsel;” that this right extends beyond the examination of witnesses, the discussions of law and the testimony, and embraces every important order made, or proceeding had; still we think that, in the mere incidents or accidents of the trial, something must be conceded to the exercise of a just and enlightened judicial discretion. In giving a new or explanatory charge, or in repeating a former charge, courts should, and doubtless would, give counsel the priv*439ilege of being present, by having them called, or, if within reach, sent for. "We think, however, that when counsel have voluntarily absented themselves from the courtroom, under an agreement that the clerk may receive the verdict; it is not an error for which we should reverse, that the court afterwards, the prisoner being present, at the instance and request of the jury, gave them a charge, which is unexceptionable as a legal proposition, merely because this was done in the absence, and without the knowledge or consent of the prisoner’s counsel.
"We need not, and do not, announce what would be our opinion, if the record informed us that the counsel, on leaving the court-room, requested to be called or notified, should further action in the case become necessary, or that the counsel were within reach, and were not called. That case is not presented by this record, nor is it probable it will arise.
The judgment of the city court is affirmed, and its sentence must be executed.